DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 2/16/21 are acknowledged. 
Claims 1-4, 9, 17, 19, 21-25 and 29-34 are pending. Claims 5-8, 10-16, 18, 20, and 26-28 are cancelled. New claims 29-34 are added. Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/12/20.
Claims 1-4, 9, 17, 19, 22-25 and 29-34 are currently under consideration for patentability under 37 CFR 1.104. 

Information Disclosure Statement
The information disclosure statement filed on 3/2/21 has been considered.  A signed copy is enclosed. The references lined through were not considered because an English statement of relevance was not provided, because the proper citation was not provided with author and year, or because the reference was not provided. See MPEP 609.04(a).

Objections Withdrawn
The objection to the specification for the use of numerous trademarks is withdrawn.  Applicant is reminded that trademarked terms should be capitalized wherever they appear and be accompanied by the generic terminology.

The objection to the specification because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendments thereto. 

The objections to claims 8 and 16 are rendered moot by cancellation of the claim. 



Objections Maintained
Specification
The objection to the abstract because because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence is maintained.  Applicant argues that the abbreviation for “Treg cell” is already spelled out in the specification, and CXCR4 is a well-known name for a specific chemokine receptor. While the arguments are found persuasive for “Treg cell”, the arguments are not found persuasive for “CXCR4”. The acronym is a shortened form for a name of a specific protein which should be spelled out upon first occurrence. Correction is required.  See MPEP § 608.01(b).

Claim Objections
The objection to claim 1 because of the following informalities:  the claims contain acronyms and/or abbreviations that should be spelled out upon first occurrence is maintained. The claim has been amended to remove some acronyms, but others have been introduced. Therefore the objection is maintained.  Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claims 1-4, 9, 17, 19, and 22-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 7-8, 16, and 20 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 1-4, 9, and 22-25 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fearon (WO 2015/019284 A2; filed 8/5/14; published 2/12/15; provided in Restriction Requirement mailed 4/15/20) as evidenced by Topalian et al (N Engl J Med. 2012 Jun 28;366(26):2443-54. doi: 10.1056/NEJMoa1200690. Epub 2012 Jun 2) is withdrawn in light of applicant’s amendments thereto. The rejection of claims 8 and 20 is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 1-4, 17, 19, 22-25 and 29-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claim 9 is withdrawn in light of applicant’s amendments thereto. The rejection of claims 7-8, 16, and 20 is rendered moot by cancellation of the claims. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method for treating cancer in which suppression of regulatory T lymphocytes is desired, comprising administering an effective amount of at least one T-cell checkpoint 
There are two genera of compounds that are not adequately described. These inhibitors include anti-PD1 antibodies and anti-PD-L1 antibodies which are combined with heterobifunctional inhibitors of formula II.  The claims require specific functions of these antibodies. One function is the treatment of one more diseases, which can be any cancer that has to have a functional aspect of being one in which suppression of regulatory T lymphocytes is desired. There is no named common etiology or pathology of these cancers, and the claim encompasses cancer mechanisms which are not known yet. The other functions required are the inhibition of a “T-cell checkpoint,” binding to PD1 or PD-L1, and inhibition of molecules with the compounds of formula II, which the specification indicates are inhibitors of CXCR4. The specification does not adequately describe the structures that would correlate to the antibody functions. Further, the specification provides a single class of heterobifunctional inhibitors as meeting the functional requirements for the inhibition of e-selectin and CXCR4, and names a single species of anti-mPD-L1 as being useful in the combination therapy, which is used to treat colorectal cancer. However, the PD-1 and PD-L1 targeting antibodies are not described by any sequences or other identifying structural features. Further, description of a single species or even a single class of compounds does not comprise a sufficient number of representative species to provide adequate description. 
Second, the claims require an “effective amount” of these inadequately described inhibitors to treat potentially any type of cancer on earth. There is no description of the dosing parameters or method steps that would allow for effective treatment of an extraordinarily large genus of diseases. 
Therefore, the specification provides insufficient written description to support the genera of compounds or their effective amounts, which are encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of the heterobifunctional inhibitors of Formula II, and nivolumab in claim 9, the skilled artisan cannot envision the detailed chemical structure of the encompassed inhibitors, 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
	Regarding the encompassed antibody inhibitors, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how 
Establishing an effective dose for treatment of a condition is highly unpredictable. The FDA Guideline for Industry Dose-response Information to Support Drug Registration (ICH-E4, Nov 1994), teaches that selection of a dose is based on the shape and location of the population average dose response for both desirable and undesirable effects (see pages 1-5). Choice of an effective dose might also be affected by potential intersubject variability in pharmacodynamic response to a given blood concentration level, or by anticipated intersubject pharmacokinetic differences, such as could arise from nonlinear kinetics, metabolic polymorphism, or a high potential for pharmacokinetic drug-drug interactions. It is entirely possible that different physicians and even different regulatory authorities, looking at the same data, would make different choices as to what would constitute an “effective dose”. In adjusting the dose in an individual patient after observing the response to an initial dose, what would be most helpful is knowledge of the shape of individual dose-response curves, which is usually not the same as the population (group) average dose-response curve. Study designs that allow estimation of individual dose-response curves could therefore be useful in guiding titration, although experience with such designs and their analysis is very limited. In utilizing dose-response information, it is important to identify, to the extent possible, factors that lead to differences in pharmacokinetics of drugs among individuals, including demographic factors (e.g., age, gender, race), other diseases (e.g., renal or hepatic failure), diet, concurrent therapies, or individual characteristics (e.g., weight, body habitus, other drugs, metabolic differences) (see pages 1-5). Adding another layer of complexity is the administration of more than one inhibitor from multiple possible genera of compounds. In light of the unpredictability with regard to selecting a dose that would be effective in a wide range of unrelated disorders in humans, and the unpredictability with prevention of autoimmune disorders, Applicant has not provided adequate description of administration of an "effective dose" in humans. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 

Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
Applicant’s Arguments
Applicant argues:
1.  The claims have been amended to recite anti-PD1 and anti-PDL1 antibodies as the T-cell checkpoint inhibitor. Applicant argues that one of skill in the art would have been able to envision these inhibitors since such antibodies were well known in the art. Applicant points to two references that recite the genus of anti-PDL1 and anti-PD1 antibodies. Moreover the disclosure provides guidance on dosing determination sufficient to convey with reasonable clarity that Applicant was in possession of the claimed methods. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, the functional characteristics are given without describing the correlation with a particular structure for the antibody. It is the requirement for specific functions that are not present within the entire encompassed genus of antibodies, and the lack of representative species of that functionally defined genus, that necessitates the rejection. In other words, not every antibody that binds to one of the two claimed antigens would be capable of the required functions of the claims. One of skill in the art would have to be able to identify the antibodies that both bind an antigen and perform the additional functions.  The specification provides no guidance regarding the structural binding that must be present for the antibodies to be capable of these required functions. Thus the antibodies described by the instant specification have no correlation between their structure and their function, and the specification provides insufficient written description to support the genus encompassed by the claims.  
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  

Enablement
The rejection of claims 1-4, 9, 17, 19, 22-25 and 29-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating colorectal cancer with anti-mPD-L1 clone 10F.9G2 in combination with GMI-1359, does not reasonably provide enablement for treating all forms of cancer, or treatment with any other combination of inhibitors that are encompassed by the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is 

(1) The nature of the invention and (5) The breadth of the claims:
The instant claims are drawn to a method for treating cancer in which suppression of regulatory T lymphocytes is desired, comprising administering an effective amount of at least one T-cell checkpoint inhibitor, which comprises an anti-PD1 or anti-PDL1 antibody, and an effective amount of a CXCR4 heterobifunctional inhibitor of formula IIs that comprise at least one e-selectin inhibitor linked to at least one CXCR4 receptor inhibitor.  These overly broad genera of inhibitors can encompass any antibodies that binds to PD-1 or PD-L1. The claims require specific functions of these inhibitors, and in fact the claims largely define the inhibitors by their functions. One function is the treatment of any cancer on earth that requires suppression of regulatory T lymphocytes. There is no named common etiology or pathology for the cancers, and the claim encompasses cancer mechanisms which are not known yet. The other functions required are the inhibition of a “T-cell checkpoint,”  and heterobifunctional inhibition, although the claim does not specify the targets. The specification indicates that the inhibitors block activity of e-selectin and CXCR4.  Since the genera are not limited in any way by structure, there are at least thousands of inhibitors that are encompassed, some of which are not known yet. 
Exacerbating the complexity of the claims is the fact that the combination of inhibitors is intended to treat such a wide variety of cancer types. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. A wide range of assorted cancers were provided in the previous Office Action, and are still considered exemplary of the breadth of the claimed genus of methods. 

3) the state of the prior art; 5) the level of predictability in the art; 
In vitro and animal model studies have not correlated well with in vivo clinical trial results in patients. Since the therapeutic indices of chemical or biopharmaceutical drugs can be species- and model-dependent, it is not clear that reliance on the in vitro and in vivo experimental observations as 
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the agent may be inactivated before producing an effect, i.e. such as proteolytic degradation, metabolism, immunological inactivation or due to an inherently short half-life; (2) the agent may not reach the target area because, i.e. the agent may not be able to cross the mucosa or may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the agent unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992). Also, it is noted that experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus / insult occur at the same or nearly the same time. With respect to in vivo studies, animal models validate concepts based on studies of human disease, such studies are limited to the "acute" as opposed to "chronic" nature of the disease. 
Returning to the exemplary broad genera of diseases, while the state of the art is relatively high with regard to the treatment of specific inflammatory disorder types, the state of the art with regard to broadly treating all inflammatory disorders is underdeveloped.  In particular, there is no known agent that is effective against all inflammatory disorders. The inflammatory disease art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific disorders with specific agents, it has long been underdeveloped with regard to the treatment of all inflammatory diseases.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all inflammatory diseases in a subject, with the claimed genus of antibodies makes practicing the claimed invention unpredictable. 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to 
With regard to cancer treatment, Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  
Sporn et al, “Chemoprevention of Cancer,” Carcinogenesis, Vol. 21 (2000), 525-530, teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teaches that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al (Cancer and Metastasis Reviews, 2000, 19: 167-172) indicates that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph). Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph). Furthermore, Jain RK (Scientific American, July 1994,58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph). Further, Jain RK indicates 
anticancer drugs in human clinical trials. Cell culture approaches offer the advantage of human-derived cell lines or tissue fragments from primary tumors, but cannot mimic the complexity of the reciprocal interaction between the growing tumor and the co-evolving microenvironment. Xenografts in immunodeficient mice have limited added value over cell culture models as the lack of an intact immune system and insufficient interactions between the human tumor cells and mouse stromal cells do not recapitulate human cancers. Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, Auerbach et al teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response, Gura’s teaching that the models are unpredictable, and Jain’s teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain demonstrates that the treatment of cancer is highly unpredictable, if even possible for many cancers.

 (6) the amount of direction or guidance presented; (7) the presence or absence of working examples:

The specification provides a single class of heterobifunctional inhibitors as meeting the functional requirements for the inhibition of e-selectin and CXCR4, and names a single species of anti-mPD-L1 as being useful in the combination therapy, which is used to treat colorectal cancer. However, the PD-L1 targeting antibody is not described by any sequences or other identifying structural features. 
It is noted that the specification provides no working examples of anti-PD-1 antibody in combination with any other inhibitor. 
The working examples provided address the in vitro properties of GMI-1359 and anti-mPD-L1 antibody clone 10F.9G2. These compositions were used to treat colorectal carcinoma xenografts in mice. No other combinations were tested, and no other disease model was tested. 


(8) the quantity of experimentation necessary
Combined, the data and examples in the specification fail to provide clear and convincing evidence in sufficient support of the prevention and treatment of all diseases, disorders, or conditions with the very broad genera of inhibitors, for which an effective amount is not known.  As a result, necessitating one of skill to perform an exhaustive search for the embodiments with an effective combination of encompassed inhibitors that prevents or treats any disease, disorder, or condition as recited in the instant claims suitable to practice the claimed invention.  Therefore, the specification does not provide sufficient guidance to enable one of skill in the art to practice the claimed method, and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed method with a reasonable expectation of success. Therefore, a person of skill in the art would have to engage in undue experimentation to test prevention and treatment of all diseases encompassed in the instant claims, with no assurance of success.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claims, other than the embodiments specifically identified above. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  

Applicant’s Arguments
Applicant argues:
1. The claims have been amended to limit the breadth of the claims. This addressed the enablement issue. 
2. Applicant argues that the art “recognizes that regulatory T lymphocyte cells (Treg cells)” support the progression of certain cancers and Applicant’s specification teaches that a combination of a T-cell checkpoint inhibitor and a heterobifunctional inhibitor of E-selecting and CXCR4 reduces Treg cell numbers” and produces a significant anti-tumor effect in vivo. Further, Applicant points to the working examples to satisfy the enablement claim. Applicant suggests that the same examples reviewed by the Examiner in the previous Office Action is sufficient to enable one of skill in the art to make and use the method, without undue experimentation. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Merely narrowing the genera of agents and identifying a specific characteristic that must be shared for a cancer to be treatable is not sufficient to enable an invention. The claims still reference very broad genera of compounds, and require treatment of any cancer type that possesses a single unifying characteristic, even if they are found in different body locations. Otherwise, the cancers are completely heterogeneous and do not share etiology or pathology. The claimed method is a method of treating cancer, not a method for screening for compounds which may have one activity or another. 
2. Whether the art recognizes that regulatory T cells can be involved with progression of specific types of cancer does not shed light on the enablement of the claimed treatment method. The issue is that there are many aspects of the claimed method which are not set forth in the art or the specification in sufficient detail to allow one of skill in the art to make or use the claimed invention. First, one of skill in the art must first identify the cancer to be treated. This requires determining criteria for measuring whether or not a cancer would be in need of, or benefit from, suppression of regulatory T cells. Second, one of skill in the art must identify not just an inhibitor, but a specific combination of inhibitors that fall within the claimed genera, that would be able to treat the specific cancer that has been identified. The individual species of inhibitors must function to inhibit the target molecules, but they also must work 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/17/21



/BRIAN GANGLE/Primary Examiner, Art Unit 1645